Citation Nr: 0510540	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-19 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel
INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied the benefits sought on 
appeal.  The veteran, who had active service from June 1970 
to September 1971, appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 


FINDINGS OF FACT

1.  All available information and evidence sufficient 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.

2.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

3.  The veteran's tinnitus was not manifested during service 
and has not been shown to be casually or etiologically 
related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.307, 3.309, 3.385 (2004).  

2.  Tinnitus was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA. 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2004).   As 
part of the notice, VA is to specifically inform the claimant 
of the division of responsibilities between the veteran and 
VA for obtaining the evidence.  The United States Court of 
Appeals has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also requires the VA to 
assist the claimant in obtaining that evidence but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim. 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2004).  

It has been held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction (AOD).  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II).  With respect to VA's 
duty to notify, in July 2002, after receipt of the veteran's 
initial claims for service connection for bilateral hearing 
loss and for tinnitus and prior to the initial adjudication 
of that issue in January 2003, the RO sent a letter to the 
veteran specifically informing him of his rights and 
obligations under the VCAA.  In accordance with the 
requirements of the VCAA, the letter informed the veteran of 
what evidence and information VA was responsible for 
developing and obtaining.  The letter also explained that VA 
would make reasonable efforts to help him obtain evidence 
relevant to his claim and what information or evidence was 
needed from him.  The veteran was also specifically informed 
of what the evidence must show to establish entitlement to 
service connection.  

Additionally, the January 2003 rating decision as well as the 
April 2003 Statement of the Case have notified him of the 
evidence considered, the pertinent laws and regulations, and 
the reasons why his claims were denied.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

With respect to VA's duty to assist, the veteran's service 
medical records have been obtained and associated with the 
claims file, as were his VA medical records.  Additionally, 
the veteran testified at a hearing before the Board in 
December 2004 in connection with his claims for service 
connection.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claims for service 
connection for bilateral hearing loss and tinnitus.  Under 
the VCAA, an examination or medical opinion is considered 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim, but (1) contains competent lay or medical evidence of 
a current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability. 
38 C.F.R. § 3.159(c)(4).

In this case, the Board finds that a VA examination is 
unnecessary to decide the claim because such an examination 
would not provide any more information than is already 
associated with the claims file.  As will be explained below, 
the veteran has not been shown to have had hearing loss or 
tinnitus in service, nor does the evidence of record show 
that he had exposure to acoustic trauma or any other injury 
or disease to which current hearing loss or tinnitus could be 
related.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
event, injury, or disease in service that any current 
diagnosis could be related to, the Board finds that a VA 
examination is unnecessary.

The Board also acknowledges the veteran's statement in his 
June 2003 VA Form 9 that he had been given a hearing test by 
the Federal Glass Company in March 1972 as well as by the 
Anchor Hocking Glass Company in August 1977, which both 
showed him to have right ear hearing loss.  However, the 
Board also notes that VA advised the veteran in July 2002 
that that if he had received other pertinent treatment, he 
should either submit those records, or sign and return a 
release form so that VA could attempt to obtain the records. 
He was further advised that VA was required to make 
reasonable efforts to assist him in obtaining evidence in 
support of his claims, including medical records, employment 
records, and records from federal agencies, but that 
ultimately, it was his responsibility to ensure the RO's 
receipt of all pertinent information. Nevertheless, although 
informed that he could receive such assistance, the veteran 
did not request or authorize VA to attempt to retrieve any 
additional records from private medical providers, including 
the March 1972 and August 1977 hearing tests.  In fact, the 
veteran indicated at his December 2004 hearing before the 
Board that the Federal Glass Company went out of business in 
1979 and that there was no record of such a test.  The Board 
further notes that the veteran stated that these tests showed 
him to have hearing loss, but he did not indicate that any of 
the examiners had actually provided a nexus opinion between 
his current disorders and his military service.  In fact, as 
will be discussed below, even if these hearing tests had 
provided a nexus relationship, the evidence of record does 
not show a continuity of symptomatology since those tests.  

The veteran and his representative have not made the Board 
aware of any additional, relevant evidence that needs to be 
obtained prior to appellate review.  Based on the foregoing, 
the Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  Simply put, the Board finds that disposition of 
the appellant's claims is appropriate.


The Merits of the Claim

The veteran requests that he be granted a service connection 
for bilateral hearing loss and tinnitus.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claims and the 
appeal will be denied.

Service records show the veteran had active service from June 
1970 to September 1971.  His military occupational specialty 
was listed as an electronic technician.

Service medical records are negative for any complaints, 
treatment, or diagnosis of hearing loss, tinnitus, or a head 
injury.  In this regard, the Board notes that the veteran was 
provided an enlistment examination in August 1999 at which he 
time he denied having a medical history of hearing loss.  A 
clinical evaluation found his ears to be normal, and on the 
authorized audiological evaluation pure tone thresholds, in 
decibels, were recorded as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
5

5
LEFT
15
0
15

5

The veteran did seek treatment for a laceration of his eye in 
July 1970, but there was no indication as to how he sustained 
such an injury.  He was later provided a Medical Board and 
was discharged by reason of physical disability.  His 
diagnosis was listed as bronchial asthma and viral 
pneumonitis, and there was no mention of hearing loss, 
tinnitus, or a head injury.

The veteran submitted a claim for residuals of a head injury 
in March 1997, but he did not refer to any hearing loss or 
tinnitus.  A rating decision dated in April 1997 denied the 
veteran's claim for service connection for residuals of a 
head injury.  In that decision, the RO found that the 
veteran's service medical records were negative for a head 
injury.  The veteran did not appeal that decision.

In June 2002, the veteran submitted a claim for service 
connection for hearing loss and tinnitus in which he stated 
that he was in a Marine Air Wing and suffered hearing damage.  
He also claimed that the ringing in his ears began when he 
was struck in the head during boot camp, which required 
stitches.  He believed that the head injury had caused his 
hearing problems.

VA medical records dated from April 2002 to July 2002 
indicate that the veteran sought treatment in April 2002 with 
complaints of constant ringing in his right ear that he had 
had for approximately six weeks.  He reported having a 
history of weapons and helicopter noise exposure as an 
avionics technician during his military service.  He also 
mentioned a history of head trauma that had occurred during 
basic training.  In this regard, he described being 
accidentally kicked in the head by another recruit, which 
rendered him briefly unconscious.  He also described a 
history of occupational noise exposure working in a machine 
shop for approximately 20 years.  The veteran was provided an 
authorized audiological evaluation, which recorded his pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
25
35
LEFT
10
5
15
10
30

Speech audiometry revealed speech recognition ability of 92 
percent in both ears.  The veteran's right ear was noted to 
have borderline normal hearing through the speech frequencies 
sloping to a moderate to severe high frequency sensorineural 
hearing loss.  His left ear was found to have normal hearing 
through the speech frequencies sloping to a mild high 
frequency sensorineural hearing loss.  In light of the 
veteran's recent onset of tinnitus six weeks earlier and his 
abnormal acoustic reflex test results, he was scheduled for 
an auditory brainstem response (ABR) test to screen for 
retrococlear dysfunction.  The veteran was subsequently seen 
for a follow-up in July 2002 at which time it was noted that 
his tinnitus had increased in severity in his right ear 
during the previous three months.  Following an ear, nose, 
and throat examination, the examining physician listed his 
initial impression as subjective tinnitus that was most 
likely due to the right endolymphatic hydrops.  

In his June 2003 VA Form 9, the veteran reiterated his 
contention that he sustained a head injury in July or August 
1970 for which he was treated in sickbay.  He stated that he 
had developed a headache and had ringing in his ears.  He 
also contended that he had been exposed to acoustic trauma 
without ear protection while serving as an electronic 
technician.  

In his October 2003 VA Form 646, the veteran argued that his 
hearing loss and tinnitus could not be the result of his work 
in a machine shop because the results would have been the 
loss of hearing in both ears.  He also indicated that he had 
been required to wear ear protection in all of the places he 
had worked, except while serving in the Marine Corps where he 
worked on turbo jet helicopters.  He also refuted the finding 
that he had had a laceration on his left eye and not his 
right eye and stated that he did not complain of his injury 
or ringing in his ear because it would have resulted in a 
setback in his training.  

In his December 2004 hearing testimony before the Board, the 
veteran described an incident that occurred during boot camp 
in which another person accidentally kicked him on the right 
side of his head.  Following that accident, his ears rang for 
a couple of days.  He also indicated that his military 
occupational specialty was an electronic technician and that 
he worked in a Marine Air Wing, which was in MAG 40, Squadron 
40.  The inside of the shop was not noisy, but he also had to 
go out of the shop and work on the flight line.  The veteran 
further stated that he had problems hearing with his right 
ear and that he had had tinnitus for five or six years.  The 
veteran's wife also testified and indicated that they were 
married in 1973 at which time he had complained about ringing 
in his ear.  

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304 (2004).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such diseases are manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2003).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  


I.  Hearing Loss

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  

When the evidence in this case is considered under the laws 
and regulations as set forth above, the Board finds that 
service connection for bilateral hearing loss has not been 
established.  The Board acknowledges the veteran's claim that 
he was exposed to acoustic trauma during his period of 
service.  His service records do indicate that he served as 
an electronic technician; however, the evidence of record 
does not indicate that he worked on the flight line or was 
otherwise exposed to acoustic trauma.  Additionally, although 
the veteran has claimed that he injured his head during his 
period of service, his service medical records are negative 
for any complaints, treatment, or diagnosis of a head injury 
or bilateral hearing loss.  Nor is there any evidence of 
record showing that he sought treatment or was diagnosed with 
bilateral hearing loss within one year of his separation from 
service.  In this regard, the Board notes that VA outpatient 
records first documented the veteran as having hearing loss 
in April 2002.  In fact, even assuming that the March 1972 
and August 1977 hearing tests showed him to have hearing loss 
in his right ear, the evidence still does not show that the 
veteran sought treatment for and was diagnosed with hearing 
loss until after his separation from service.  Therefore, the 
Board finds that the veteran's bilateral hearing loss did not 
manifest during his period of service or within one year 
thereafter.

In addition to the lack of evidence establishing that the 
veteran had bilateral hearing loss during service or within 
close proximity thereto, no physician has linked his current 
hearing loss to service or to any symptomatology or injury 
that occurred during active service.  The record shows that 
there were no complaints, treatment, or diagnosis of hearing 
loss for many years following his separation from service.  
In fact, the veteran did not refer to his hearing loss when 
he filed a claim for service connection for residuals of a 
head injury in March 1997.  Furthermore, even assuming the 
March 1972 and August 1977 hearing tests did show the veteran 
to have hearing loss in the right ear a few years following 
his separation from service, there is no competent evidence 
of record, medical or otherwise, which links his current 
bilateral hearing loss to his military service.  As such, the 
only evidence contained in the claims file is the veteran's 
assertions that his current hearing loss is related to 
service, which he first raised when he filed his claim.  
Therefore, the Board finds that the preponderance of evidence 
is against the veteran's claim for service connection for 
bilateral hearing loss.  


II.  Tinnitus

As to the veteran's claim for tinnitus, the Board finds that 
the evidence of record does not establish service connection.  
As discussed above, the evidence of record does not support 
the veteran's contention that he was exposed to acoustic 
trauma in service.  The veteran has also claimed that he 
injured his head and developed ringing in his ears during his 
period of service; however, his service medical records are 
negative for any complaints, diagnosis, or treatment of a 
head injury or tinnitus during service.  In fact, the veteran 
did not seek treatment for and was not diagnosed with 
tinnitus until many decades after service.  In this regard, 
the Board notes that VA outpatient records first documented 
the veteran complaining of tinnitus in April 2002 at which 
time he stated that he had had tinnitus for six weeks.  He 
also testified at his December 2004 hearing before the Board 
that he had tinnitus for five or six years.  The Board does 
acknowledge the testimony of the veteran's wife indicating 
that he had ringing in his ear when they were married in 
1973.  While lay witnesses are generally not competent to 
offer evidence which requires medical knowledge, such as 
opinions regarding medical causation or a diagnosis, they may 
provide competent testimony as to visible symptoms and 
manifestations of a disorder. Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Nevertheless, the Board observes that the veteran's 
wife did not state that she had known the veteran during his 
period of service or witnessed the actual head injury.  In 
fact, they were not married until several years following his 
separation from service.  Moreover, as previously noted, the 
veteran himself testified at the same hearing that he had had 
tinnitus for five or six years.  Therefore, the Board finds 
that the veteran's tinnitus did not manifest during his 
period of service.

In addition to the lack of evidence establishing that the 
veteran had tinnitus during service or within close proximity 
thereto, no physician has linked his current tinnitus to 
service or to any symptomatology or injury that occurred 
during active service.  The record shows that there were no 
complaints, treatment, or diagnosis of tinnitus for many 
decades following his separation from service.  Nor is there 
is any competent evidence of record, medical or otherwise, 
which links his current tinnitus to his military service.  In 
fact, VA medical records dated in July 2002 listed his 
diagnosis as subjective tinnitus that was most likely due to 
the right endolymphatic hydrops.  As such, the only evidence 
contained in the claims file is the veteran's assertions that 
his current tinnitus is related to his military service, 
which he first raised when he filed his claim.  Therefore, 
the Board finds that the preponderance of evidence is against 
the veteran's claim for service connection for tinnitus.  


III.  Conclusion

Because the preponderance of the evidence is against the 
veteran's claims, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for the veteran's bilateral hearing loss and 
tinnitus is not warranted.  Although the Board does not doubt 
the veteran's sincere belief that he has current bilateral 
hearing loss and tinnitus that are related to service, the 
veteran is not a medical professional competent to render an 
opinion on matters of medical etiology or aggravation and 
absent a more probative medical opinion linking a current 
disorder to service, service connection cannot be granted. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



	                        
____________________________________________
	Vito A. Clementi
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


